Citation Nr: 9912165	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-13 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis.  

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound of the left thigh.  

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter-in-law
ATTORNEY FOR THE BOARD

J. J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1944 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Albuquerque Regional 
Office (RO) which denied service connection for arthritis, 
ratings in excess of 10 percent for residuals of shell 
fragment wounds of the left knee and thigh, and special 
monthly compensation based on the need for regular aid and 
attendance or housebound status.  

The Board, in September 1997, denied the claim for an 
evaluation in excess of 10 percent for the left knee 
disability.  Decisions of the Board are final, 38 U.S.C.A. 
§ 7104(a), and that claim is not now in appellate status.  

Service connection was previously denied for arthritis in a 
May 1984 Board decision; the RO then declined to reopen the 
claim in an unappealed May 1992 rating decision.  The issue 
for appellate review, therefore, is whether new and material 
evidence has been submitted to reopen that previously denied 
claim.  

In a July 1998 rating decision, the evaluation assigned the 
left thigh disability was increased to 30 percent.  The 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation; therefore, 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).  See also Shoemaker v. Derwinski, 3 
Vet. App. 248, 253 (1992).  The issue for appellate review 
is, therefore, as stated on the title page of this decision.  

The claim for an increased evaluation for the left thigh 
disability, as well as the claim for special monthly 
compensation, will be addressed in the Remand section of this 
decision.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
arthritis was denied in a May 1992 rating decision; the 
appellant received notice of the determination and his 
appellate rights in a June 26, 1992 letter from the RO; no 
appeal was initiated therewith.  

2.  The additional evidence received into the record 
subsequent to May 1992 is cumulative and redundant, at best, 
and it does not bear directly or substantially on the 
specific matter under consideration.  


CONCLUSION OF LAW

The appellant has not submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
arthritis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board, in a May 1984 decision, denied the appellant's 
claim of service connection for arthritis of multiple joints, 
both on a direct and secondary basis.  The Board reasoned 
that the evidence of record did not show a relationship 
between a current arthritic disorder and either service or a 
service-connected disability, specifically the service-
connected residuals of shell fragment wounds of the left knee 
and thigh.  Decisions of the Board are final.  38 U.S.C.A. 
§ 7104(a).  

In a December 1991 claim, the appellant sought to reopen his 
claim of service connection for arthritis.  The RO, in a May 
1992 rating decision, determined that new and material 
evidence had not been submitted to reopen the claim.  If he 
disagreed with that determination, he had the right to appeal 
it to the Board.  The claimant or his representative may 
initiate the appellate process by filing a notice of 
disagreement with the adverse decision within one year from 
the date the RO mailed notice of the determination.  
Otherwise, the determination is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a).  

The RO notified the appellant of the May 1992 rating decision 
by letter dated June 26, 1972.  The one-year period after the 
date of mailing of this determination ended in June 1993.  
During that one-year period, the record does not reflect 
receipt of any communication from the appellant, much less 
any communication expressing disagreement with the rating 
decision.  Since an appeal was not initiated within the 
appropriate timeframe, the May 1992 rating decision became 
final.  

The exception to this rule of finality is when an appellant 
submits new and material evidence with respect to a final 
claim.  In that case, the claim will be reopened and 
adjudicated on the merits.  See 38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In October 1994, the appellant filed a claim again seeking to 
reopen the claim of service connection for arthritis.  The 
RO, in its July 1995 rating decision, essentially considered 
the claim on the merits without consideration of whether new 
and material evidence had been submitted.  Whether new and 
material evidence is submitted is a jurisdictional test, with 
the Board required to reopen if such evidence is submitted 
and prohibited from reopening and considering the claim on 
the merits if such evidence is not submitted.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1, 4 (1995); Winters v. West, No. 97-2180, slip op. at 3 
(Feb. 17, 1999).  

In addressing whether new and material evidence has been 
submitted, the Board must review the evidence before VA at 
the time of the prior decision, identify any additional 
evidence now before VA, and determine whether that additional 
evidence is both new and material.  If so, then the claim 
will be reopened for adjudication on the merits.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to review the merits of the claim.  See Barnett, 
83 F.3d at 1383-84.  

A series of significant cases have radically altered the 
analysis employed in deciding whether to reopen a claim.  For 
many years, when an appellant sought to reopen a claim, the 
U.S. Court of Appeals for Veterans Claims (Court) (the U.S. 
Court of Veterans Appeals prior to March 1, 1999) required 
the Board to conduct a two-step analysis.  Manio v. Derwinski 
, 1 Vet. App. 140 (1991).  First, the Board was to determine 
whether the evidence presented or secured since the prior 
final disallowance of the claim was new and material when 
"the credibility of the [new] evidence" is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only then 
was the Board to reach the second step, reopening the claim 
and reviewing all of the evidence of record to determine the 
outcome of the claim on the merits.  See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  Explicitly excluded from this 
analysis was any need for the appellant to show that the 
claim was well grounded, the threshold issue in service-
connection claims.  See Robinette v. Brown, 8 Vet. App. 69, 
76 (1995) (holding that a reopened claim was implicitly well 
grounded).  

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) fundamentally altered this analytical process.  
Prior to Hodge, the Court required, before reopening, that 
there be a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome."  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (citing Chisholm v. Secretary of Health 
and Human Services, 717 F. Supp. 366, 367 (W.D. Penn. 1989).  
Thus, in taking the first step of the Manio analysis, the 
Court had required affirmative answers to three questions:  
(1) Was the newly presented evidence "new" (that is, not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record)?; (2) Was it "probative" of the issues at 
hand?; and (3) If it was new and probative, then, in light of 
all of the evidence of record, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed?  Evans (Samuel) v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit in Hodge determined that the Court-
imposed analysis was an improper interpretation of 38 C.F.R. 
§ 3.156(a) as the Court "failed to defer to the reasonable 
definition of a statutory term adopted by a regulation" and 
because the Colvin test "may be inconsistent with the 
underlying purposes and procedures of the veterans' benefits 
award scheme."  Hodge, 155 F.3d at 1360.  The Federal 
Circuit concluded that 38 C.F.R. § 3.156(a) was a reasonable 
interpretation of the materiality requirement of 38 U.S.C.A. 
§ 5108(a), and must govern decisions on whether to reopen a 
previously, finally disallowed claim.  Essentially, Hodge 
invalidated the Colvin criteria for determining the 
materiality of newly presented evidence for purposes of 
reopening claims.  Id. at 1362.  See Elkins v. West, No. 97-
1534, slip op. at 7 (Feb. 17, 1999) (Hodge overruled Colvin 
and its progeny as to the materiality element of the new-and-
material-evidence test).  

The end result is an expansion of the two-step Manio test to 
the three-step test set forth in Elkins, No. 97-1534, slip 
op. at 15.  Under Elkins, VA must (1) "determine whether the 
[appellant] has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108"; (2) "if new and 
material evidence has been presented, immediately upon 
reopening the claim . . . determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, [citations omitted] the claim as reopened (as 
distinguished from the original claim) is well grounded"; 
and (3) "if the claim is well grounded, [VA] may then 
proceed to evaluate the merits of the claim but only after 
ensuring that [the] duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled."  Winters v. West, No. 97-
2180, slip op. at 4 (U.S. Vet. App. Feb. 17, 1999).  

Thus, the first determination the Board must make in this 
case is whether the appellant has submitted new and material 
evidence.  The Federal Circuit stressed that under 38 C.F.R. 
§ 3.156(a) new evidence that was not likely to convince the 
Board to alter its previous decision could be material if it 
provided a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not eventually convince the Board to 
alter its rating decision.  Elkins v West, No. 97-1534, slip 
op. at 7 (U.S. Vet. App. Feb 17, 1999) (citing Hodge, 155 
F.3d at 1363).  The Court has also stated that Hodge provides 
for a reopening standard which calls for judgment as to 
whether new evidence (1) bears directly or substantially on 
the specific matter, and (2) is so significant that it must 
be considered to fairly decide the merits of the claim.  
Fossie v. West, No. 96-1695, slip op. at 5 (U.S. Vet. App. 
Oct. 30, 1998).  

Other guidelines relevant to reopening claims were not 
affected by the above case law.  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis.  Evans, at 285.  
The newly presented evidence need not be probative of all the 
elements required to award the claim, but only as to each 
element that was a specified basis for the last disallowance.  
Id. at 284.  Prior evidence of record is important in 
determining whether evidence is new for purposes of deciding 
whether to reopen a claim.  Id.  

The evidence of record at the time of the May 1992 rating 
decision included the service medical records, showing that 
the appellant suffered shell fragment wounds to the left knee 
and thigh.  Also of record were VA and private clinical 
records, showing rheumatoid arthritis with the first 
indication of arthritis in a March 1976 private physician's 
statement.  

The additional evidence submitted by the appellant subsequent 
to May 1992 included several "new" medical documents that 
were not previously before the RO, including VA clinical and 
examination reports in the 1990s.  This new evidence 
essentially shows an arthritic condition, variously termed 
psoriasis, gout, rheumatoid arthritis, and degenerative joint 
disease, affecting the left hip and left knee.  

In addition, the appellant testified at a May 1997 hearing 
before the undersigned Member of the Board that his arthritic 
condition is related to the disabilities he incurred in 
service.  The substance of his testimony, however, is not 
new.  He previously argued these same contentions before the 
Board in May 1984 and the RO in May 1992.  As such, the 
testimony is not new and does not provide a more complete 
picture of the circumstances surrounding the origin of the 
claimed disorder.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  Cf. Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (record does not show appellant has requisite 
expertise to render medical opinion relative to diagnosis or 
causation).  

A March 1998 VA examination report noted the appellant's 
complaints of left hip and thigh pain since service; the 
examiner reported that the appellant believed the hip pain 
was due to arthritis.  The diagnoses included chronic severe 
left hip pain, etiology undetermined, and psoriasis.  The 
examiner indicated he was unable to comment on the condition 
of the left hip joint because X-rays of the left hip were not 
taken.  

In a May 1998 VA examination report, it was noted that the 
claims file was reviewed as part of the examination, as well 
as x-ray evidence.  The examiner indicated that the appellant 
complained of arthritic change in the left hip.  X-ray and 
magnetic resonance imaging studies were conducted, which 
showed minimal radiographic abnormalities and no evidence of 
avascular necrosis of the hips and a specific absence of 
osteophytes.  The joint spaces appeared normal.  The examiner 
concluded that there was no evidence to support a diagnosis 
of arthritis; restriction in range of motion, pain, and other 
symptoms were "completely secondary to the penetrating 
trauma of the combat wound . . . ."  

The newly presented evidence need not be probative of all the 
elements required to award the claim, but only as to each 
element that was a specified basis for the last disallowance.  
Id. at 284.  The reasoning for denying the claim in May 1992, 
as well as for the Board's decision declining to reopen the 
claim in May 1984, was the lack of evidence linking a current 
arthritic disorder to service or to a service-connected 
disability.  The record as it stands now before the Board 
again fails to show such evidence.  For the most part, the VA 
and private clinical records submitted into the record since 
May 1992, with the exception of the May 1998 VA examination 
report, simply confirmed information already known; that 
there was evidence of a current arthritic disorder.  That 
evidence, while new, is not material as to the reasoning for 
the prior denial.  

The only evidence addressing the pivotal aspect of the prior 
denial is the March and May 1998 VA examination reports.  The 
March 1998 VA examination was inconclusive as to any link and 
deferred to the results of X-ray evaluation of the left hip.  
The May 1998 VA examination, with the benefit of X-ray 
evaluation, concluded that there was no evidence of an 
arthritic disorder.  This finding appears in stark contrast 
with the remaining evidence of record showing a current 
arthritic disorder.  The examiner did relate the 
symptomatology complained of by the appellant to the service-
connected disabilities.  The fact remains, though, that the 
examination report did not find a connection between an 
arthritic disorder and service or the service-connected 
disabilities.  It was the lack of such nexus evidence that 
formed the basis for the earlier denials, and which was 
required to reopen the claim.  

For these reasons, the evidence of record presented since the 
May 1992 rating decision does not provide a more complete 
picture of the circumstances of the claimed disorder.  The 
new evidence is not material, and the claim of service 
connection for arthritis, finally disallowed in May 1992, may 
not be reopened.  The record need not show that this new 
evidence presents a reasonable possibility of changing the 
outcome of the May 1992 decision, since the Federal Circuit 
struck down that Court-imposed requirement.  See Hodge, 155 
F3d at 1359-64.  

Since the Board has determined that the previously denied 
claim may not be reopened, it may not proceed to the second 
or third steps of the Elkins test to determine whether the 
claim is well grounded and, if so, meritorious.  Winters, 
slip op. at 4.  As new and material evidence has not been 
submitted, the Board is without jurisdiction to reopen the 
claim and consider its merits.  Barnett, 83 F.3d at 1383-84; 
Winters, slip op. at 3.  


ORDER

New and material evidence not having been presented, the 
application to reopen the claim of entitlement to service 
connection for arthritis is denied.  


REMAND

With respect to the claim for an increased evaluation for the 
residuals of the shell fragment wounds to the left thigh, the 
Board, in the September 1997 remand, directed that on 
readjudication the RO should consider the applicability of 
38 C.F.R. §§ 4.40 and 4.45 and the holding in DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  In the July 1998 rating 
decisions, the RO considered the recent changes in the rating 
schedule, applying both the old and new versions to the facts 
in the case.  It did not, however, consider the applicability 
of each to the 38 C.F.R. §§ 4.40 and 4.45 and the holding in 
DeLuca.  As the appellant is entitled to compliance with this 
directive, Stegall v. West, 11 Vet. App. 268, 270-71 (1998), 
the claim must be remanded.  

With respect to the claim for special monthly compensation, 
increased compensation is payable by reason of need for aid 
and attendance or by reason of being housebound.  38 U.S.C.A. 
§ 1114(k), (l); 38 C.F.R. §§ 3.350(a)(2), (b)(3) and (4), 
(i).  Special monthly compensation provided by 38 U.S.C.A. 
§ 1114(l) is payable, in part, for being bedridden or so 
helpless as to be in need of regular aid and attendance, 
based on the criteria set forth at 38 C.F.R. § 3.352(a).  
38 C.F.R. § 3.350(b)(3) and (4).  

Basic criteria for regular aid and attendance and permanently 
bedridden.  The following will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).  

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).  

The appellant also seeks entitlement to a special monthly 
compensation based on claimed housebound status.  The special 
monthly compensation provided by 38 U.S.C.A. § 1114(s) is 
payable where the appellant has a single service-connected 
disability rated as 100 percent and, 

(1)  Has additional service-connected disability or 
disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent service-
connected disability and involving different 
anatomical segments or bodily systems, or 

(2)  Is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is 
substantially confined as a direct result of 
service-connected disabilities to his or her 
dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, 
and it is reasonably certain that the disability or 
disabilities and resultant confinement will 
continue throughout his or her lifetime.  

38 C.F.R. § 3.350(i).  

A portion of these regulatory provisions depend on the level 
of compensation awarded for service-connected disabilities.  
The claim for special monthly compensation is inextricably 
intertwined with the claim for an increased evaluation for 
the residuals of the left thigh disability, herein remanded 
for additional development, because the latter claim may 
potentially result in a total rating.  See Harris v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (defining inextricably 
intertwined claims).  

As to the record concerning the claim for special monthly 
compensation, the appellant has not been afforded a VA 
Examination for Housebound Status or Permanent Need for Aid 
and Attendance, a special VA medical examination designed to 
evaluate the need for this benefit.  To ensure a complete 
record, the claim will be remanded so that the appellant may 
be scheduled for this examination.  


The case is REMANDED for the following development:

The appellant should be afforded a 
VA Examination for Housebound Status and 
Permanent Need for Aid and Attendance to 
determine his need for aid and 
attendance.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review before the 
examination.  The examiner should 
specifically comment on: the ability of 
the appellant to dress or undress 
himself, or to keep himself ordinarily 
clean and presentable; the need of 
adjustment of any special prosthetic or 
orthopedic appliances that cannot be done 
without aid; the ability of appellant to 
feed himself through loss of coordination 
of the upper extremities or through 
extreme weakness; the ability to attend 
to the wants of nature; the need, on a 
regular basis, to protect the appellant 
from hazards or dangers incident to his 
daily environment.  The examiner should 
also note whether the appellant is 
"bedridden" or "housebound."  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
The RO should review the record to ensure it is in compliance 
with this REMAND and the May 1997 REMAND; if not, the RO 
should undertake remedial action before returning the claim 
to the Board.  See Stegall, 11 Vet. App. at 270-71.  The 
claims should thereafter be readjudicated.  With respect to 
the evaluation assigned to the left thigh disability, the RO 
should specifically consider the applicability of 38 C.F.R. 
§§ 4.40 and 4.45 and the holding in DeLuca, 8 Vet. App. at 
206.  If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

